Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 1975, which modified the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 15, 1973 because he voluntarily left his employment to follow his spouse to another locality. Claimant last worked as a salesman for a concern owned by his son. His wife’s health required her to relocate to a climate where she would be exposed to more sunshine, and claimant moved with her to Florida. There is no evidence in the record that claimant’s presence in Florida was needed to attend to his wife’s health needs or provide any special care for her. Under such circumstances it is well-settled that claimant’s leaving of employment was without good cause (Matter of Sanchez [Catherwood], 27 AD2d 678) and the board’s finding on this issue must be affirmed. Claimant argues on appeal that his employment was terminated, but his own testimony compels the conclusion that he quit his job so that he could accompany his wife to a sunny climate. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.